Citation Nr: 0727876	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory 
disability claimed as asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran maintains he is entitled to service connection 
for a respiratory condition claimed as asthma.  A review of 
the claims file reveals a number of evidentiary deficiencies 
that must be addressed prior to adjudicating this claim.  

Initially, the Board notes that the veteran was apparently 
awarded Social Security disability benefits from the Social 
Security Administration in February 1976.  Later in September 
1981 the Social Security Administration determined he was 
able to perform substantial gainful employment and stopped 
his benefits.  Thereafter records reflect that he started 
receiving the benefits again around 1985.  There are no 
formal Social Security disability determinations of record, 
nor does it appear that any of the evidence used in any 
decision to award benefits have been associated with the 
claims file.  Therefore, a decision on the issue on appeal 
must be deferred pending the obtaining of these potentially 
pertinent records.  

Furthermore, as pointed out by the representative in his 
April 2007 brief, a VA examination has not been conducted to 
properly address the etiology of his claimed asthma 
condition.  He underwent a VA general examination in April 
2001 which noted a history of asthma, however this 
examination failed to address the etiology of this claimed 
condition and only diagnosed a history of bronchial asthma.  
Although no formal diagnosis of asthma was made in service, 
the service medical records do reflect potential symptoms of 
a respiratory condition such as asthma, as he was seen in 
January and February 1964 for symptoms that included a cough 
lasting for 2 months, and he again was seen for symptoms that 
included a productive cough in 1965.  Post-service records 
include evidence of respiratory complaints and a history of 
asthma given in the August 2001 VA examination, and by April 
2005 his diagnosis was noted to include "chronic respiratory 
failure."  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Further, during the pendency of this appeal, the United 
States Court of Appeals (Court) also issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. 
§ 3.159 (2006) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, if service connection 
is granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  After the completion of the above, 
the AOJ should schedule the veteran for a 
VA examination to determine the nature 
and etiology of the veteran's claimed 
disability of asthma.  The examination 
should be conducted by the appropriate 
specialist to determine whether any 
respiratory disorder(s) to include asthma 
is due to or aggravated by service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed asthma condition.

Specifically the examiner(s) is requested 
to provide an opinion as to (1) whether 
the veteran has a current respiratory 
disability including asthma; (2) whether 
any diagnosed respiratory disability 
including asthma at least as likely as 
not began in service.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

4.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



